This is a motion to reinstate this appeal, which was dismissed for failure to comply with the requirements for perfecting an appeal in forma pauperis. As repeatedly pointed out by the Court, there must be some regulations of some kind for perfecting (858)  appeals to this Court. What those regulations shall be, the Legislature has prescribed. When they are not observed by appellants, the opposite party may have the appeal dismissed. Otherwise, the statute would be a vain thing and there would be no orderly method of bringing up appeals. Every case would be the subject of debate.
The appellant now asks to reinstate, and for a certiorari in lieu of the appeal, which has been lost, without any negligence or default on his part. It proves unnecessary in this case to consider whether on his own showing he has used such a degree of diligence as entitles him to a certiorari in lieu of a lost appeal. Certainly he should have moved for this writ, with proper diligence, before the appeal was regularly reached in its order on the docket for argument. But, without discussing that further, thecertiorari must be denied, because there is no merit in the appeal.
On examination of the case on appeal, there are two exceptions:
1. On a former appeal (111 N.C. 647) a new trial was granted, because this Court held that the judge below erred in letting the case go to the jury when there was not sufficient evidence to warrant it.
When the case was again called in the lower court, the defendant moved to be dismissed, and excepted to the refusal of the motion. The defendant's motion is anomalous. He could not plead former acquittal, for he was convicted. On appeal, this Court could not acquit him. It merely held that there was error, and directed a new trial. Nor could he plead former conviction, for it was set aside, and the new trial was granted at his instance.
2. The other exception is, that there was no evidence sufficient to go to a jury. Since the case was here on the former appeal, there has been *Page 557 
added to the evidence confessions made by the prisoner that        (859) he knew who burnt the barn and all about it. This, taken with the other evidence in the case, makes out a case which it was not error for the judge to submit to the jury.
MOTION DENIED.
Cited: S. v. Harris, 114 N.C. 832; S. v. Adams, 115 N.C. 784;Prevatt v. Harrelson, 132 N.C. 253; S. v. Marsh, 134 N.C. 196;Hollingsworth v. Skelding, 142 N.C. 255.